                      2:20-cr-20047-MMM-EIL # 42         Page 1 of 32
                                                                                              E-FILED
                                                                 Friday, 23 October, 2020 05:45:34 PM
                                                                          Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
              Plaintiff,                  )
                                          )
       vs.                                )       Case No. 20-CR-20047
                                          )
SHAMAR BETTS,                             )
                                          )
              Defendant.                  )

              THE UNITED STATES OF AMERICA’S RESPONSE TO
             THE DEENDANT’S MOTION TO DISMISS INDICTMENT

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, and Eugene L. Miller, Assistant United

States Attorney, and pursuant to Tile 18, United States Code, Section 3145(a)(1), herby

requests that the Court deny the defendant’s motion to dismiss the indictment pursuant

to Rule 12(b)(3) of the Federal Rules of Criminal Procedure.

                                    INTRODUCTION

       As alleged in the indictment, the defendant, Shamar Betts, incited and

participated in a riot in Champaign, Illinois, around May 31, 2020, in violation of the

Anti-Riot Act, 18 U.S.C. § 2101. More specifically, the grand jury alleged that the

defendant used facilities of interstate commerce to incite the riot, which resulted in

approximately 50 local businesses being vandalized and looted. The defendant argues

that the Anti-Riot Act, enacted in 1968, is facially unconstitutional under the First

Amendment. The defendant not only is incorrect, but his argument is foreclosed by

controlling Seventh Circuit precedent that holds that a narrowing interpretation of the
                        2:20-cr-20047-MMM-EIL # 42            Page 2 of 32




Act avoids any First Amendment concerns. Simply put, inciting and participating in a

riot are criminal acts, not protected speech. Even if the Supreme Court or Seventh

Circuit would later find some provisions of the Act unconstitutional, those provisions

can be severed, and the rest of the statute, and the indictment, upheld.

       The defendant’s other principal argument is that the Anti-Riot Act is void for

vagueness. This argument is meritless. The terms used in the Act have common

understandings and are routinely used throughout criminal codes. The Act sufficiently

puts citizens on notice as to what constitutes criminal behavior.

       The defendant also argues that the Act is unconstitutional as applied to the

defendant because his actions in using a cellular telephone and the internet were of an

intrastate nature. This argument is likewise meritless. It is well settled that Congress has

the authority under the Commerce Clause to regulate the purely intrastate use of

facilities of interstate commerce. Finally, the remaining arguments of the defendant are

equally without merit.

                                RELEVANT BACKGROUND1

       A federal grand jury has charged the defendant, Shamar Betts, with inciting a

riot in violation of Title 18, United States Code, Section 2101. R. 15. The charges relate to




   1 We use the following abbreviations for record citations: References to the documents in the
record are to the docket number on the district court’s docket sheet, e.g., “R. __”; references to the
docket entries in the record are to “D.E. __”; references to the Defendant’s Motion to Dismiss the
Indictment filed October 1, 2020, are to “Def.Br.__”.

                                                  2
                       2:20-cr-20047-MMM-EIL # 42           Page 3 of 32




a riot on Sunday, May 31, 2020, that began at Market Place Mall in Champaign, Illinois,

and then spread to other businesses in the area. R. 1 ¶¶8-10.

       The defendant is alleged to have incited the riot by posting a flyer on his

Facebook Account stating, “RIOT @ MarketPlace Mall” at 3 p.m., and encouraging

people to bring bricks. R. 1 ¶7. The flyer stated, “After the mall we hitting the whole

PROSPECT & NEIL.” R. 1 ¶7. The area of North Prospect Avenue and Neil Street,

where the mall is located, is a commercial area in Champaign. The flyer included an

image of a burning vehicle. R. 1 ¶7. The defendant also posted a message, which

accompanied the flyer, stating that he wanted the community to “fear us.” R. 1 ¶6. (A

copy of the flyer and accompanying message are attached to the criminal complaint. R.

1, Ex. A & B.) This posting took place during a weekend of national civil unrest.2

       The defendant participated in the rioting and looting by taking clothing from the

vandalized Old Navy store located at Market Place Mall. R. 1 ¶¶ 9-12. During the riot,

the defendant posted on Facebook Live a video stating, “Look what a n[***]a just

started…look what a n[***]a just started. We out here…we out here…we out here…we

out here. All ya’ll talking that s[**]t under my post…we out here. F[**]k that I needs

that…we out here.” R. 1 ¶9; MJ Tr. 7. During and after the riot, the defendant bragged

about starting the riot, stating “I started this,” “We out here in this b***h. My s**t went

up,” “Are you sliding to my riot?,” “I’m started this mf riot wish yo a** was here,” “Got

this b***h bussing,” and “I’m a f*****g hero.” R. 1 ¶13.


   2  Law enforcement officers did not find any social media posts that incited the riot other
than the defendant’s posts.
                                                3
                      2:20-cr-20047-MMM-EIL # 42           Page 4 of 32




       The riot caused thousands of dollars of damages, including smashed windows

and broken doors, and the looting of approximately 50 businesses, including multiple

small businesses that were set to reopen on June 1 after being shut down due to the

COVID-19 pandemic. R. 1 ¶¶8-10. Dozens of off-duty police officers had to be called to

the riot, costing local taxpayers over $100,000 and resulting in multiple assaults of and

intense confrontations with police officers. The officers were unable to stop much of the

rioting and looting, which continued into the early morning hours of Monday, June 1.

       After the riot, the defendant fled to Mississippi, where he used his phone to

conduct searches such as, “can police find your location by logging in messenger,” “can

police track your facebook,” and “what are charges for starting a riot.” R. 1 ¶14. He also

told others on his phone, “I had to leave & getaway until stuff dies down,” “I had to

bail out . . . s**t got too hot,” and when asked if there was a warrant for his arrest, “I left

that b***h just in case.”

       On June 5, 2020, the defendant was arrested by the United States Marshals

Service in the State of Mississippi on a state warrant for burglary and a federal warrant

for inciting a riot. R. 1 ¶14. Officers seized the defendant’s cellular telephone. MJ Tr. 7.

The defendant had prior state arrests for kidnapping and unlawful restraint in

September of 2019 and domestic battery in January of 2019. Tr. 11. Although the

defendant claimed after his arrest that “everybody” knew his father lived in

Mississippi, MJ Tr. 9, “everybody” did not include the U.S. Marshals Service, who had




                                               4
                       2:20-cr-20047-MMM-EIL # 42        Page 5 of 32




to search for the defendant and ultimately arrested him almost a week later at a

residence in Mississippi that was not his father’s residence.

       This Court ordered the defendant detained pending his November 23, 2020,

federal trial; this order was affirmed by the Seventh Circuit. Nonetheless, the defendant

currently remains in state custody on a pending burglary charge. On October 1, 2020,

the defendant filed a motion to dismiss the indictment, alleging that the Anti-Riot Act is

unconstitutional on its face and as applied to the defendant. This Court directed the

United States to file its response to the defendant’s motion by October 23, 2020.

                              THE ANTI-RIOT ACT STATUTE

       Enacted in April 1968, the Anti-Riot Act was most prominently invoked to

prosecute the “Chicago Seven” for their roles in violence at the 1968 Democratic

National Convention. In the appeal arising from that prosecution, the Seventh Circuit

rejected the argument that the Anti-Riot Act is facially unconstitutional under the First

Amendment. See United States v. Dellinger, 472 F.2d 340, 354–64 (7th Cir. 1972).

       The Anti-Riot Act provides, in pertinent part:

       Whoever travels in interstate or foreign commerce or uses any facility of
       interstate or foreign commerce, including, but not limited to, the mail,
       telegraph, telephone, radio, or television, with intent

       (1) to incite a riot; or

       (2) to organize, promote, encourage, participate in, or carry on a riot; or

       (3) to commit any act of violence in furtherance of a riot; or

       (4) to aid or abet any person in inciting or participating in or carrying on a
           riot or committing any act of violence in furtherance of a riot;

                                             5
                       2:20-cr-20047-MMM-EIL # 42          Page 6 of 32




       and who either during the course of any such travel or use or thereafter
       performs or attempts to perform any other overt act for any purpose
       specified in subparagraph (A), (B), (C), or (D) of this paragraph . . . [s]hall
       be fined . . . or imprisoned not more than five years, or both.

18 U.S.C. § 2101(a).

       The reference to nonexistent subparagraphs (A), (B), (C), or (D) is a scrivener’s

error—apparently resulting from a well-meaning but poorly executed effort to fix a

prior clerical error in the statute.3 It should instead be read as referring to paragraphs

(1) through (4) of subsection (a). See United States Nat. Bank of Ore. v. Indep. Ins. Agents of

Am., Inc., 508 U.S. 439, 462 (1993) (court may correct a scrivener’s error); United States v.

Palmer, 854 F.3d 39, 53 (D.C. Cir.) (same), cert. denied, 138 S. Ct. 286 (2017); United States

v. Coatoam, 245 F.3d 553, 557 (6th Cir. 2001) (same); King v. Hous. Auth., 670 F.2d 952, 954

n.4 (11th Cir. 1982) (same).

       The Act, in turn, defines “riot” as a “public disturbance involving”:

       (1)    an act or acts of violence by one or more persons part of an
              assemblage of three or more persons, which act or acts shall
              constitute a clear and present danger of, or shall result in, damage or
              injury to the property of any other person or to the person of any
              other individual or

       (2)    a threat or threats of the commission of an act or acts of violence by
              one or more persons part of an assemblage of three or more persons

       3  As originally enacted, what is now subsection 2101(a) was labeled paragraph 2101(a)(1),
and what are now paragraphs (1) to (4) were labeled subparagraphs (A) to (D). See Pub. L. No.
90-284, Title I, § 104; 82 Stat. 75-76 (1968). Decades later, someone apparently realized that
subsection 2101(a) contained only paragraph (1), and there was no paragraph (a)(2). In 1996, in
an effort to correct that glitch, Congress amended Section 2101 “by redesignating subparagraphs
(A) through (D) as paragraphs (1) through (4), respectively.” Pub. L. No. 104-294, Title VI, §
601(f)(15); 110 Stat. 3600 (1996). Congress neglected, however, to update the cross-references to
subparagraphs (A) to (D) elsewhere in the Act.
                                               6
                        2:20-cr-20047-MMM-EIL # 42         Page 7 of 32




                 having, individually or collectively, the ability of immediate
                 execution of such threat or threats, where the performance of the
                 threatened act or acts of violence would constitute a clear and
                 present danger of, or would result in, damage or injury to the
                 property of any other person or to the person of any other individual.

18 U.S.C. § 2102(a).

       Finally, it provides that the term “to incite a riot” or “to organize, promote,

encourage, participate in, or carry on a riot” includes, but is not limited to:

       urging or instigating other persons to riot, but shall not be deemed to mean
       the mere oral or written (1) advocacy of ideas or (2) expression of belief, not
       involving advocacy of any act or acts of violence or assertion of the
       rightness of, or the right to commit, any such act or acts.

Id. § 2102(b).

                                         ARGUMENT

       The defendant alleges that the Anti-Riot Act is unconstitutional on its face

because (1) it is overbroad under the First Amendment; and (2) it is vague. The

defendant also alleges that the Anti-Riot Act is unconstitutional as applied to the

defendant under the Commerce Clause. The defendant’s claims are without merit. First,

the Seventh Circuit has already held that the Act is not overbroad under the First

Amendment. Dellinger, 472 F.2d at 354–64. Inciting and participating in a riot is not

protected speech. Moreover, the Act does not prohibit a substantial amount of protected

speech. Of course, even if limited portions of the Act were found to be overbroad under

the First Amendment, they could be severed, and the remainder of the Act enforced. See

United States v. Miselis, --- F.3d ---, 2020 WL 5015072, at *19-21 (4th Cir. Aug. 4, 2020).

       Second, the Act is not vague because its terms have settled legal meanings and

                                               7
                      2:20-cr-20047-MMM-EIL # 42         Page 8 of 32




are commonly understood. Third, the Act is not unconstitutional as applied to the

defendant under the Commerce Clause. It is well settled that Congress has the authority

to regulate the purely intrastate use of facilities of interstate commerce. Finally, the

defendant’s remaining arguments are without merit.

I. The Anti-Riot Act Is Not Unconstitutionally Overbroad

       The defendant’s principal challenge to the Anti-Riot Act is a facial overbreadth

challenge. Def.Br. at 2-36. As noted, supra, the Seventh Circuit long ago rejected a facial

overbreadth challenge to the Anti-Riot Act under the First Amendment. Dellinger, 472

F.2d at 354–64. The only other circuit to consider such a challenge to the Act recently

upheld the defendants’ convictions under the Act. Miselis, 2020 WL 5015072, at *19-21.

District courts have followed suit in rejecting facial overbreadth challenges to the Act.

Accord United States v. Hoffman, 334 F. Supp. 504, 509 (D.D.C. 1971); In Re Shead, 302 F.

Supp. 560, 564–67 (N.D. Cal. 1969); but see United States v. Rundo, et al., No. 18-CR-759,

Doc. 145 (C.D. Cal. June 3, 2019), appeal docketed, No. 19-50189 (9th Cir.).

       A facial overbreadth challenge permits litigants “to challenge a statute not

because their own rights of free expression are violated, but because of a judicial

prediction or assumption that the statute’s very existence may cause others not before

the court to refrain from constitutionally protected speech or expression.” Broadrick v.

Oklahoma, 413 U.S. 601, 612 (1973). The First Amendment does not protect all speech.

Specifically here, the Supreme Court held in Brandenburg v. Ohio, 395 U.S. 444, 447

(1969), that the First Amendment does not protect speech that “is directed to inciting or


                                              8
                      2:20-cr-20047-MMM-EIL # 42         Page 9 of 32




producing imminent lawless action and is likely to incite or produce such action.”

Under an appropriate narrowing construction, this is precisely the type of unprotected

speech the Act addresses.

       The first step in First Amendment overbreadth analysis is to construe the

challenged statute. United States v. Williams, 553 U.S. 285, 293 (2008). Second, the court

must determine whether the statute, as construed, “criminalizes a substantial amount of

protected expressive activity.” Id. at 297. The doctrine of constitutional avoidance

“obligate[s]” a court to “construe [a] statute to avoid” serious constitutional problems.

INS v. St. Cyr, 533 U.S. 289, 299–300 (2001). Moreover, even if a statute reaches some

protected speech, it is not constitutionally overbroad if it does not criminalize a

substantial amount of such speech.

       A.     The Seventh Circuit Has Already Rejected the Defendant’s Overbreadth
              Argument After Applying the Required Narrowing Construction

       “The traditional rule is that a person to whom a statute may constitutionally be

applied may not challenge that statute on the ground that it may conceivably be applied

unconstitutionally to others in situations not before the Court.” New York v. Ferber, 458

U.S. 747, 767 (1982). The First Amendment overbreadth doctrine—which allows persons

to attack overly broad statutes even though the conduct of the person making the attack

is clearly unprotected—is “one of the few exceptions to this principle.” Id. at 768–69.

Nonetheless, “[b]ecause of the wide-reaching effects of striking down a statute on its

face at the request of one whose own conduct may be punished despite the First

Amendment,” id. at 769, the Supreme Court has recognized that invalidation for

                                             9
                       2:20-cr-20047-MMM-EIL # 42          Page 10 of 32




overbreadth is “strong medicine” to be applied “sparingly and only as a last resort,”

Broadrick, 413 U.S. at 613. Thus, if the statute is “readily susceptible” to a narrowing

construction that would make it constitutional, it must be upheld. Virginia v. Am.

Booksellers Ass’n, Inc., 484 U.S. 383, 397 (1988); accord Broadrick, 413 U.S. at 613.

       The Anti-Riot Act is readily susceptible to such a narrowing construction. Id. The

Act has two elements: first, travel in interstate or foreign commerce, or use of a facility

of interstate or foreign commerce, with intent to do one of four actions enumerated in

subparagraphs (1)–(4); and second, at that time or thereafter, performance or attempted

performance of an overt act “for any purpose specified in” subparagraphs (1)–(4).

18 U.S.C. § 2101(a).

       The Seventh Circuit already determined in Dellinger that the Act need not, and

therefore should not, be read so expansively as to violate Brandenburg. The Seventh

Circuit correctly observed that the phrase “for any purpose specified” in § 2101(a) was

amenable to two meanings: either the overt act could be a goal or step toward one of the

actions in categories (1) to (4), or the overt act could be the fulfillment of any purpose

listed in subparagraphs (1) to (4). 472 F.2d at 361–62. The Seventh Circuit adopted the

latter narrower construction, reading categories (1) to (4) as the “necessary overt acts”

themselves. Id. at 394. Thus, they are not “merely goals to which the overt acts

contribute.” Id. As the Seventh Circuit explained, this interpretation is consistent with

the Act’s broader text, because § 2101(b) refers to “one or more of the overt acts described




                                               10
                      2:20-cr-20047-MMM-EIL # 42            Page 11 of 32




in subparagraph (A), (B), (C), or (D) of paragraph (1) of subsection (a).”4 Id. at 362

(emphasis added).

       Having so construed the overt-act element, the Seventh Circuit then examined

“whether one could ever be convicted under the statute, reasonably construed, for a

speech which fulfilled one of these elements without being sufficiently closely related as

the propelling cause of a riot.” Id. at 361. After reviewing each of the four categories, the

Seventh Circuit concluded that the answer is no. The Seventh Circuit understands

“incite” in subparagraph (1), one of the main subparagraphs under which this

defendant is charged, and aiding and abetting incitement in subparagraph (4), as

requiring “the element of propelling the action,” id., such that they should be read to

refer only to constitutionally proscribable incitement under Brandenburg. Portions of

subsection (2)—participating in or carrying on a riot, another of the main

subparagraphs under which this defendant is charged —and subsection (4)—aiding and

abetting the same—also cover only conduct. Id. Indeed, these terms appear to require

that the riot actually occur. Id. Subparagraph (3) requires an act of violence and does not

cover any speech. Id.

       With respect to the remainder of subparagraph (2), the Seventh Circuit

concluded that, in context, the terms “organize,” “promote,” and “encourage,” bore a

sufficiently close relationship to imminent action. Id. For this narrowing construction,

the Seventh Circuit relied on the Act’s definitional section, which defines all of the verbs


       4 Again, this scrivener’s error should be read as referring to paragraphs (1) through (4) of
subsection (a).
                                                11
                     2:20-cr-20047-MMM-EIL # 42          Page 12 of 32




in § 2101(a)(1) and (a)(2) together:

          As used in this chapter, the term “to incite a riot”, or “to organize,
          promote, encourage, participate in, or carry on a riot”, includes, but
          is not limited to, urging or instigating other persons to riot[.]

18 U.S.C. § 2102(b). Treating all the verbs alike, the Seventh Circuit reasoned, leads to

the natural construction that all of the terms cover similar ground. See Dellinger, 472

F.2d at 361. Furthermore, while the word “urging” might suggest mere advocacy falling

short of incitement, the Seventh Circuit observed that “[n]early all definitions of ‘urge’

suggest an impelling beyond mere persuasion,” and “use of the term in other statutes

has been taken to embody a relation to action.” 472 F.2d at 362.

       The Supreme Court’s decision in Williams supports the Seventh Circuit’s narrow

and controlling reading of “promote,” “organize,” and “encourage.” 553 U.S. at 307. In

Williams, the Supreme Court held that 18 U.S.C. § 2252A(a)(3)(B), which criminalizes the

pandering or solicitation of child pornography, was not facially overbroad. 553 U.S. at

307. The Court construed the statute’s string of operative verbs -- “advertises, promotes,

presents, distributes, or solicits” -- to have a transactional connotation. Id. at 294. While

recognizing that “promotes” and “presents” were susceptible to multiple meanings

taken in isolation, the Court concluded that “in context, . . . those meanings are

narrowed by the commonsense canon of noscitur a sociis—which counsels that a word is

given more precise content by the neighboring words with which it is associated.” Id.

Thus, the Court reasoned, “promotes” -- in the context of the list in which it appears --

“is most sensibly read to mean the act of recommending purported child pornography


                                              12
                      2:20-cr-20047-MMM-EIL # 42          Page 13 of 32




to another person for his acquisition.” Id. at 294–95. So construed, the statute fell well

within constitutional bounds, as it did not prohibit advocacy of child pornography but

only offers to provide or requests to obtain it. Id. at 299.

       The same canon applies to § 2101(a)(2), and it undercuts the defendant’s

argument that “promote,” “organize,” and “encourage” necessarily imply a degree of

action short of imminent, lawless action. In the context of a list that proscribes acts to

“participate in” or “carry on” a riot—terms that have an immediate relationship to

violence—the words “organize,” “promote” and “encourage” are reasonably

understood similarly to connote only speech with an imminent connection to violence.

Therefore, as the Seventh Circuit has held, they do not extend to protected speech under

Brandenburg. Accord In Re Shead, 302 F. Supp. 560, 564–67 (N.D. Cal. 1969) (adopting a

similarly narrow construction of the Act to comport with Brandenburg by focusing on

the definition of “riot” as requiring the promotion of acts of violence or threats of acts of

violence with ability for immediate execution, which “constitute a clear and present

danger of” damage or injury to person or property); see also United States v. Hoffman, 334

F. Supp. 504, 509 (D.D.C. 1971) (following Shead and rejecting First Amendment claim

based on Brandenburg).

       The Seventh Circuit’s controlling holding in Dellinger forecloses the defendant’s

argument that the Anti-Riot Act is unconstitutionally overbroad on its face in violation

of the First Amendment. Although the defendant argues at length that Dellinger was

wrongly decided, including citing extensively to its dissent, the Seventh Circuit’s


                                              13
                     2:20-cr-20047-MMM-EIL # 42         Page 14 of 32




decisions “remain binding precedent” on this Court until the Supreme Court or the

Seventh Circuit “see fit to reconsider them, regardless of whether subsequent cases

have raised doubts about their continuing vitality.” Bosse v. Oklahoma, 137 S. Ct. 1, 2

(2016) (quoting Hohn v. United States, 524 U.S. 236, 252–253 (1998)).

       B. The Anti-Riot Act Does Not Prohibit a Substantial Amount of Protected
          Speech

       Even if the Seventh Circuit had not held that the Anti-Riot Act must be construed

narrowly so as not to violate Brandenburg, the Act still is not unconstitutionally

overbroad because it does not prohibit a substantial amount of protected speech. A

statute that reaches protected speech is not facially invalid unless it “prohibits a

substantial amount of protected speech . . . not only in an absolute sense, but also

relative to the statute’s plainly legitimate sweep.” Williams, 553 U.S. at 292. As the

Supreme Court has explained, “the overbreadth doctrine’s concern with chilling

protected speech attenuates as the otherwise unprotected behavior that it forbids the

State to sanction moves from ‘pure speech’ toward conduct.” Virginia v. Hicks, 539 U.S.

113, 124 (2003) (quotation and citation omitted).

       “Rarely, if ever, will an overbreadth challenge succeed against a law or

regulation that is not specifically addressed to speech or to conduct necessarily

associated with speech (such as picketing or demonstrating).” Id.; United States v.

Osinger, 753 F.3d 939, 944 (9th Cir. 2014) (rejecting overbreadth challenge to federal

stalking statute because “the proscribed acts are tethered to the underlying criminal

conduct and not to speech”). “[W]here conduct and not merely speech is involved, . . .

                                             14
                     2:20-cr-20047-MMM-EIL # 42          Page 15 of 32




whatever overbreadth may exist should be cured through” as-applied litigation.

Broadrick, 413 U.S. at 615–16; accord Hicks, 539 U.S. at 124.

       Moreover, “there are substantial social costs created by the overbreadth doctrine

when it blocks application of a law to constitutionally unprotected speech, or especially

to constitutionally unprotected conduct” -- “particularly a law that reflects ‘legitimate

state interests in maintaining comprehensive controls over harmful, constitutionally

unprotected conduct.’” Hicks, 539 U.S. at 119 (quoting Broadrick, 413 U.S. at 615).

Congress has a plainly legitimate interest (indeed, an important and substantial

interest) in protecting public safety and keeping the facilities of interstate commerce free

from injurious uses, including riotous disturbances with violence or the threat of

violence. See, e.g., United States v. Bonin, 932 F.3d 523, 535 (7th Cir. 2019) (upholding

federal statute, citing compelling government interest in public safety), cert. denied, 140

S. Ct. 960 (2020). That interest is unrelated to the suppression of free expression. The Act

is an important tool to effectuating that Congressional purpose.

       To ensure that overbreadth concerns justify prohibiting all enforcement of the

Anti-Riot Act despite the high societal cost of invalidating the statute on its face, the

Supreme Court has “insisted that [the] law’s application to protected speech be

‘substantial.’” Hicks, 539 U.S. at 119–20. Given these principles, an “overbreadth

claimant bears the burden of demonstrating, from the text of [the law] and from actual

fact, that substantial overbreadth exists.” Id. at 122 (internal quotation and citation

omitted). The defendant cannot carry this burden.


                                              15
                      2:20-cr-20047-MMM-EIL # 42          Page 16 of 32




       The vast majority of the Act legitimately encompasses unprotected speech and a

range of non-expressive conduct. Acting “to incite a riot,” § 2101(a)(1), as discussed

above, should be understood to incorporate Brandenburg’s requirement of “advocacy

directed to inciting or producing imminent lawless action” that “is likely to incite or

produce such action.” 395 U.S. at 447. The First Amendment does not protect violence,

NAACP v. Claiborne Hardware Co., 458 U.S. 886, 916 (1982), or incitement to illegal

activity. Williams, 553 U.S. at 298. Participating in or carrying on a riot, § 2101(a)(2), as

well as committing any act of violence in furtherance of a riot, § 2101(a)(3), relate only to

conduct, not speech. Subparagraph (a)(4)’s prohibition on aiding and abetting

participating in or carrying on a riot or committing an act in furtherance of a riot—even

if predicated on speech—also falls outside the protection of the First Amendment.

“[S]peech or writing used as an integral part of conduct in violation of a valid criminal

statute” does not enjoy First Amendment protection. Giboney v. Empire Storage & Ice Co.,

336 U.S. 490, 498 (1949).

       History reflects this statutory limitation. Almost all the cases brought under the

statute—including this one—involve incitement, violent acts, or other conduct, not

protected speech. See, e.g., United States v. Daley, 378 F. Supp. 3d 539, 545–46 (W.D. Va.

2019) (engaging in acts of violence at rallies and organized demonstrations); United

States v. Markiewicz, 978 F.2d 786, 795, 812–16 (2d Cir. 1992) (attacking and damaging a

gas station, breaking into bingo hall, and assaulting individuals); Hoffman, 334 F. Supp.




                                              16
                     2:20-cr-20047-MMM-EIL # 42         Page 17 of 32




at 509 (erecting a barricade in a public thoroughfare for the purpose of organizing,

promoting, encouraging, participating in and carrying on a riot).

       Thus, both in an absolute sense and relative to its plainly legitimate sweep, any

limited applications of the statute to speech, contrary to Dellinger, for the purpose of

organizing, encouraging, or promoting riots are not sufficiently substantial to warrant

the drastic remedy of facial invalidation of the statute. Any applications involving

advocacy of violence that fail to adhere to Brandenburg’s imminence requirement can

and should be remedied through as-applied litigation rather than wholesale

invalidation of the Act.

       C.     The Anti-Riot Act Is Severable

       Even if the Seventh Circuit had not already foreclosed the defendant’s First

Amendment overbreadth argument, he would face another insurmountable hurdle. The

indictment rests on violent conduct, not speech. If a court were to construe certain

provisions of the Act as applying to a substantial amount of speech advocating non-

imminent violence, the court would be required to sever the offending provisions and

leave the remainder of the statute intact, including some of the provisions charged in

the indictment in this case. See Miselis, 2020 WL 5015072, at *19-21 (holding that certain

parts of § 2101 are unconstitutional but that the statute is severable and affirming the

defendants’ convictions).

       The Supreme Court has instructed that “[g]enerally speaking, when confronting

a constitutional flaw in a statute, we try to limit the solution to the problem,” severing


                                             17
                      2:20-cr-20047-MMM-EIL # 42            Page 18 of 32




any “problematic portions while leaving the remainder intact.” Ayotte v. Planned

Parenthood of N. New Eng., 546 U.S. 320, 328–29 (2006). “Because ‘the unconstitutionality

of a part of an Act does not necessarily defeat or affect the validity of its remaining

provisions,’ . . . the ‘normal rule’ is ‘that partial, rather than facial, invalidation is the

required course.’” Free Enter. Fund v. Pub. Co. Accounting Oversight Bd., 561 U.S. 477, 508

(2010) (quoting Champlin Ref. Co. v. Corp. Comm’n of Okla., 286 U.S. 210, 234 (1932), and

Brockett, 472 U.S. at 504); see also United States v. Booker, 543 U.S. 220, 227 (2005) (severing

and excising two provisions in federal sentencing statute incompatible with Court’s

constitutional holding).

       This principle of judicial restraint has important democratic roots, because “[a]

ruling of unconstitutionality frustrates the intent of the elected representatives of the

people.” Regan v. Time, Inc., 468 U.S. 641, 652 (1984) (quoting El Paso & Ne. Ry. Co. v.

Gutierrez, 215 U.S. 87, 96 (1909)). Accordingly, “whenever an act of Congress contains

unobjectionable provisions separable from those found to be unconstitutional, it is the

duty of this court to so declare, and to maintain the act in so far as it is valid.” Id.

       The Supreme Court has repeatedly applied this “sever and excise” principle in

the First Amendment context to invalidate only that portion of a statute that runs afoul

of the First Amendment. See, e.g., Brockett, 472 U.S. at 501–07; United States v. Grace, 461

U.S. 171, 183 (1983); Marsh v. Alabama, 326 U.S. 501, 509–10 (1946); Cantwell v.

Connecticut, 310 U.S. 296, 307–11 (1940); see also Ayotte, 546 U.S. at 328–31 (2006) (striking

down on First Amendment grounds a state statute but remanding for a determination


                                               18
                      2:20-cr-20047-MMM-EIL # 42           Page 19 of 32




of severability); City of Lakewood v. Plain Dealer Publ’g Co., 486 U.S. 750, 772 (1988)

(similar).

       For the reasons discussed supra, under a reasonable narrowing construction, the

Seventh Circuit has held that the Anti-Riot Act is not facially overbroad. To the extent

the Supreme Court or Seventh Circuit should later overrule Dellinger, however, the

proper remedy would be to follow the “normal rule,” Brockett, 472 U.S. at 504, and to

strike only the unconstitutional portion, leaving the remainder of the Act intact. “Unless

it is evident that the Legislature would not have enacted those provisions which are

within its power, independently of that which is not, the invalid part may be dropped if

what is left is fully operative as a law.” Alaska Airlines, Inc. v. Brock, 480 U.S. 678, 684

(1987). This is not a case where the permissible part of the legislation is incapable of

functioning independently. See id. Nor is this a case where excising and severing any

unconstitutional portion would “create a [statute] quite different from the one the

legislature actually adopted.” Sloan v. Lemon, 413 U.S. 825, 834 (1973). As the Seventh

Circuit found soon after the Act was passed, Congress’ concern in passing the Act was

“stopping riots.” Dellinger, 472 F.2d at 357. There is no reason to believe Congress

would have preferred no statute to a more limited one, which would still address the

dangerous and destructive riot at issue in this case.

       In fact, the Fourth Circuit recently did just that in Miselis. It held that Section 2101

was unconstitutional to the extent it applies to “promot[ing],” “encourag[ing],” or

“urging” a riot, but affirmed convictions based on the severable part of the statute. 2020


                                               19
                      2:20-cr-20047-MMM-EIL # 42        Page 20 of 32




WL 5015072, at *16. Here, while the indictment in this case alleges all of the subparts of

§ 2101(a) in the conjunctive as permitted by Dellinger, the facts alleged in the indictment

are that the defendant used facilities of interstate commerce to incite a riot and then

participated in and carried on the riot. Under Miselis, these specific alleged acts do not

implicate any protected speech, let alone a substantial amount of it. If the Seventh

Circuit or the Supreme Court were later to overrule Dellinger and conclude that other

portions of the Act run afoul of the First Amendment, consistent with Congressional

intent, that Court would be required to strike only those offending portions of the

statute and uphold the remainder.

       D.     The Anti-Riot Act Does Not Violate the Heckler’s Veto Doctrine

       Contrary to the defendant’’ argument, the Anti-Riot Act also does not violate the

heckler’s-veto doctrine. Def.Br. at 14-16. That doctrine prohibits “restriction of

particular speech due to listeners’ actual or anticipated hostility to that speech.” Santa

Monica Nativity Scenes Comm. v. City of Santa Monica, 784 F.3d 1286, 1293 (9th Cir. 2015).

“The prototypical heckler’s veto case is one in which the government silences particular

speech or a particular speaker due to an anticipated disorderly or violent reaction of the

audience.” Id. (internal quotation omitted). The defendant’s argument ignores the Act’s

intent requirement.

       As the Seventh Circuit recognized in Nat’l Mobilization Comm. to End War in Viet

Nam v. Foran, 411 F.2d 934, 938 (7th Cir. 1969), the Anti-Riot Act’s intent requirement

makes heckler’s-veto arguments “wide of the mark.” The Act does not impose “strict


                                             20
                      2:20-cr-20047-MMM-EIL # 42         Page 21 of 32




liability for the acts of anyone joining an intended peaceful demonstration.” Id. Instead,

the “intent to engage in one of the prohibited overt acts is a personal prerequisite to

punishment,” foreclosing challenges based on “innocent intent or unexpected result[.]”

Id. The charged conduct in this case shows that the defendant’s heckler’s veto argument

is a red herring. The riot in Champaign, Illinois, on May 31, 2020, was a direct result of

the defendant’s incitement and participation. This is not a case of others reacting

violently to the defendant’s protected speech; this is a case of the defendant inciting

others to riot violently.

         Finally, the defendant wrongly contends that the Act impermissibly infringes on

freedom of assembly by equating organized assemblies with organized violence. Def.Br.

15-16. The Anti-Riot Act does not apply to all organized assemblies, but only to “public

disturbances” involving “acts of violence” or threats of violence “by a person having

the ability of immediate execution of such threats.” 18 U.S.C. § 2102(a). The Act does not

criminalize peaceful protest or lawful assembly. Here, the riot incited by the defendant

did not arise from a peaceful protest or lawful assembly; it arose from the defendant’s

use of facilities of interstate commerce to incite it.

   II.      The Anti-Riot Act Is Not Void For Vagueness

         The defendant’s other principal argument is that the Anti-Riot Act is void for

vagueness because of “ambiguities” in the statute, including the definition of “riot.”

Def.Br. at 40-49. The defendant’s argument is without merit. In fact, courts have

previously rejected this very argument. See Shead, 302 F. Supp. 560. On the other hand,


                                               21
                      2:20-cr-20047-MMM-EIL # 42        Page 22 of 32




no court in the United States has found the Anti-Riot Act to be unconstitutionally

vague.

         Vagueness doctrine is an outgrowth of the Due Process Clause of the Fifth

Amendment. Williams, 553 U.S. at 304. “A conviction fails to comport with due process

if the statute under which it is obtained fails to provide a person of ordinary intelligence

fair notice of what is prohibited, or is so standardless that it authorizes or encourages

seriously discriminatory enforcement.” Id.

         Although ordinarily a defendant who engages in some conduct that is clearly

proscribed cannot complain of the vagueness of the law as applied to the conduct of

others, the Supreme Court has relaxed that requirement in the First Amendment

context, permitting a defendant to argue that a statute is overbroad because it is unclear

whether it regulates a substantial amount of protected speech. Williams, 553 U.S. at 304.

Nonetheless, “perfect clarity and precise guidance have never been required even of

regulations that restrict expressive activity.” Id. (quotation and citation omitted).

Moreover, “[w]hat renders a statute vague is not the possibility that it will sometimes

be difficult to determine whether the incriminating fact it establishes has been proved;

but rather the indeterminacy of precisely what that fact is.” Id. at 306. Thus, a criminal

statute is not void for vagueness simply because it “call[s] for the application of a

qualitative standard . . . to real-world conduct; the law is full of instances where a man’s

fate depends on his estimating rightly . . . some matter of degree.” Johnson v. United

States, 135 S. Ct. 2551, 2561 (2015) (quotation omitted). “Close cases can be imagined


                                             22
                     2:20-cr-20047-MMM-EIL # 42          Page 23 of 32




under virtually any statute. The problem that poses is addressed, not by the doctrine of

vagueness, but by the requirement of proof beyond a reasonable doubt.” Williams, 553

U.S. at 304.

       The defendant alleges that the definition of “riot” within the statute is

unconstitutionally vague. Under the statute, a “riot” is defined as:

       a public disturbance involving (1) an act or acts of violence by one or more
       persons part of an assemblage of three or more persons, which act or acts
       shall constitute a clear and present danger of, or shall result in, damage or
       injury to the property of any other person or to the person of any other
       individual, or (2) a threat or threats of the commission of an act or acts of
       violence by one or more persons part of an assemblage of three or more
       persons having, individually or collectively, the ability of immediate
       execution of such threat or threats, where the performance of the threatened
       act or acts of violence would constitute a clear and present danger of, or
       would result in, damage or injury to the property of any other person or to
       the person of any other individual.

18 U.S.C. § 2102(a)(2).

       Contrary to defendants’ assertions, the word “riot” as well as the terms to

“incite,” “organize,” “promote,” “encourage,” “participate in,” or “carry on” a riot are

not unconstitutionally vague. Notably, the terms “riot” and “threat” do not call for

“wholly subjective judgments without statutory definitions, narrowing context, or

settled legal meanings.” Williams, 553 U.S. at 306. “Threat” has a settled legal meaning,

Black, 538 U.S. at 359, and the Act’s detailed definition of “riot” is similar to other rioting

statutes. See, e.g., United States v. Matthews, 419 F.2d 1177, 1180–82, 1187 (D.C. Cir. 1969)

(rejecting vagueness challenge to D.C. rioting statute, which defined riot as “a public

disturbance involving an assemblage of five or more persons which by tumultuous and


                                              23
                     2:20-cr-20047-MMM-EIL # 42          Page 24 of 32




violent conduct or the threat thereof creates grave danger of damage or injury to

property or persons”); see also Alexandre v. City of Miami, No. 16-23064, 2018 WL

2463094, at *3 (S.D. Fla. June 1, 2018) (noting the “common law definition of riot” as a

“tumultuous disturbance of the peace by three or more persons . . .”); State v. Beasley,

317 So.2d 750, 753 (Fla. 1975) (rejecting the contention “that the term ‘riot’ as used at

common law is so vague that a citizen of common intelligence must guess at its

meaning”).

       Thus, the common citizen is provided with many metrics by which to evaluate

whether his behavior is criminal. A foundational requirement for a riot is a public

disturbance that has an “assemblage of three or more persons.” 18 U.S.C. § 2102(a). The

assemblage must then have acts of violence or threatened acts of violence. Id. If there

are actual acts of violence, those acts must constitute a clear and present danger of

personal injury or property damage. Id. If there are acts of violence threatened, there

must be the ability to immediately execute those threats. Id. Each of those terms within

the definition of “riot” combine to provide the common citizen with notice of whether

his conduct amounts to a crime.

       Likewise, “incite,” “promote,” “organize,” “encourage,” “participate in” and

“carry on” present no vagueness concerns according to the Seventh Circuit. Foran, 411

F.2d at 938. Several of these terms have been found not to be unconstitutionally vague

in other statutes; indeed, courts have recognized them as commonly understood. Arce v.

Douglas, 793 F.3d 968, 988–89 (9th Cir. 2015) (“promotes”); Minority Television Project,


                                             24
                     2:20-cr-20047-MMM-EIL # 42         Page 25 of 32




Inc. v. F.C.C., 736 F.3d 1192, 1210 (9th Cir. 2013) (en banc) (“promoting”); Borden v.

School Dist. of Tp. of East Brunswick,523 F.3d 153, 173 (3d Cir. 2008) (holding “participate”

is not unconstitutionally vague in context); McConnell v. FEC, 540 U.S. 93, 170 (2003)

(holding “promote” not unconstitutionally vague); U. S. Civil Serv. Comm’n v. Nat’l

Ass’n of Letter Carriers, AFL-CIO, 413 U.S. 548, 568 (1973) (holding “actively participate”

or taking “an active part” not unconstitutionally vague); Bass v. United States, 324 F.2d

168, 173 (8th Cir. 1963) (intent to promote, manage, and carry on an unlawful activity).

       The Anti-Riot Act, moreover, expressly defines these terms as “urging or

instigating other persons to riot.” 18 U.S.C. § 2102(b). As the Seventh Circuit noted, the

term “urge” itself has a settled legal meaning “suggest[ing] an impelling beyond mere

persuasion” and puts a defendant on notice of what is a federal crime. Dellinger, 472

F.2d at 361–62. Adopting Dellinger’s construction of “organize,” “promote” and

“encourage” as connoting an imminent connection to violence, 472 F.2d at 361, further

diminishes any vagueness concerns. The Constitution does not require ever verb of a

criminal statute to be further defined. Taken to its logical extreme, the defendant’s

vagueness challenge would have no end. It would call into question scores of statutory

provisions whose plain meaning and regular application cannot be reasonably

impugned.

       The Act’s specific-intent requirement also undercuts defendants’ vagueness

allegations. “[A] scienter requirement may mitigate a law’s vagueness, especially with

respect to the adequacy of notice to the complainant that his conduct is proscribed.”


                                             25
                       2:20-cr-20047-MMM-EIL # 42          Page 26 of 32




Village of Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489, 499 (1982); see also

Hill v. Colorado, 530 U.S. 703, 732 (2000) (holding vagueness concerns were “ameliorated

by the fact that [the statute] contains a scienter requirement”). This is particularly true

for specific-intent offenses. “[W]here the punishment imposed is only for an act . . .

done with the purpose of doing that which the statute prohibits, the accused cannot be

said to suffer from lack of warning or knowledge that the act which he does is a

violation of law.” Screws v. United States, 325 U.S. 91, 103 (1945).

          That is precisely the case here. Under the Anti-Riot Act, the jury must decide

from the facts whether the defendant acted with the requisite riotous intent, thus

mitigating any risk that a defendant will be punished for innocent conduct or a

miscalculation of what constitutes a threat of violence. Williams, 533 U.S. at 305. In any

event, there is no basis for pretrial dismissal of the indictment on this ground; instead,

jury instructions may further define the Act’s distinction between mere advocacy and

incitement to imminent lawlessness. See Shead, 302 F. Supp. at 567.

   III.      The Anti-Riot Act Is Not Unconstitutional As Applied To This Defendant
             Under The Commerce Clause

          The defendant asserts that the Anti-Riot Act is unconstitutional as applied to his

case, although the argument occupies less than a page of his 50-page brief. Def.Br. at 49.

The gravamen of the defendant’s undeveloped “as applied to” challenge appears to be

that the federal jurisdictional basis under the Commerce Clause is unconstitutional

because it falls under the provision of the Anti-Riot Act prohibiting the use of a facility

of interstate commerce, rather than interstate travel. The defendant cites no authority

                                               26
                      2:20-cr-20047-MMM-EIL # 42          Page 27 of 32




for the proposition that Congress does not have the ability to regulate the use of a

telephone or the internet under the Commerce Clause. In fact, such an argument is

frivolous.

         Congress clearly has the authority to regulate “the instrumentalities of interstate

commerce.” See United States v. Lopez, 514 U.S. 549, 558-59 (1995) (interpreting the

Commerce Clause, U.S. Const. art. I, § 8, cl. 3). In this case, federal jurisdiction is based

on the defendant’s use of his cellular telephone and the internet to incite and participate

in a riot.

        The Anti-Riot Act does not define “facility of interstate . . . commerce,” but courts

have interpreted that term in other statutes to include a telephone or the internet. United

States v. Mandel, 647 F.3d 710, 716 (7th Cir. 2011); see also United States v. Halloran, 821

F.3d 321, 342 (2d Cir. 2016); United States v. Willoughby, 742 F.3d 229, 240 (6th Cir. 2014)

(citing United States v. Weathers, 169 F.3d 336, 341 (6th Cir. 1999)); United States v.

Morgan, 748 F.3d 1024, 1031 (10th Cir. 2014); United States v. Evans, 476 F.3d 1176, 1180

(11th Cir. 2007); United States v. Giordano, 442 F.3d 30, 40 (2d Cir. 2006); United States v.

Clayton, 108 F.3d 1114, 1117 (9th Cir. 1997).

        Moreover, the phrase also includes the purely intrastate use of such a facility,

including a cellular telephone or the internet. Mandel, 647 F.3d at 720-22; see also United

States v. Al-Din, 631 F. App’x 313, 330 (6th Cir. 2015) (rejecting the argument that

“instrumentality of interstate commerce” does not include purely intrastate use of a

cellular telephone); United States v. Mitchell, 2013 WL 5377869, *7 (N.D. Tex. Sept. 26,


                                                27
                      2:20-cr-20047-MMM-EIL # 42         Page 28 of 32




2013) (“[T]he intrastate use of a telephone or automobile does qualify as a ‘means,

facility, or instrumentality of interstate commerce.’”) (internal quotation marks

omitted); United States v. Ochoa, 2009 WL 3878520, *3 n.5 (D.N.M. Nov. 12, 2009)

(reasoning that use of the phrase “of interstate commerce” shows Congress’s intent to

regulate intrastate use of instrumentalities of interstate commerce) (emphasis added).

         The defendant’s cursory and undeveloped Commerce Clause challenge to the

Anti-Riot statute as applied to him is without merit and should be denied.

IV. The Defendant’s Other Arguments Are Without Merit

         The remainder of the defendant’s arguments are equally without merit. For

example, the defendant argues that the Anti-Riot Act is impermissibly based on content

because it applies only to riots. Def.Br. at 36-39. This is akin to arguing that a statute

criminalizing threatening to kill a judge is content based because it applies only to

threats to kill. Riots and threats are not protected speech and are not constitutionally

protected “content.” Riots are defined by the statute as public disturbances involving

acts of violence or threats of acts of violence by multiple persons that present a clear and

present danger of damage or injury to person or property. 18 U.S.C. § 2102(a).

         The defendant’s argument misapplies content-based jurisprudence. The Anti-

Riot Act has no impermissible content-based provision. As the Supreme Court has

noted:

         [T]he exclusion of “fighting words” from the scope of the First Amendment
         simply means that, for purposes of that Amendment, the unprotected
         features of the words are, despite their verbal character, essentially a
         “nonspeech” element of communication. Fighting words are thus

                                              28
                     2:20-cr-20047-MMM-EIL # 42          Page 29 of 32




       analogous to a noisy sound truck: Each is, as Justice Frankfurter recognized,
       a “mode of speech,” Niemotko v. Maryland, 340 U.S. 268, 282, 71 S.Ct. 325,
       333, 95 L.Ed. 267 (1951) (opinion concurring in result); both can be used to
       convey an idea; but neither has, in and of itself, a claim upon the First
       Amendment. As with the sound truck, however, so also with fighting
       words: The government may not regulate use based on hostility—or
       favoritism—towards the underlying message expressed. Compare Frisby v.
       Schultz, 487 U.S. 474, 108 S.Ct. 2495, 101 L.Ed.2d 420 (1988) (upholding,
       against facial challenge, a content-neutral ban on targeted residential
       picketing), with Carey v. Brown, 447 U.S. 455, 100 S.Ct. 2286, 65 L.Ed.2d 263
       (1980) (invalidating a ban on residential picketing that exempted labor
       picketing).

R.A.V. v. City of St. Paul, Minn., 505 U.S. 377, 386 (1992). The Anti-Riot Act is content-

neutral: It bans all incitement and participation in violent riots, whether from an

avowed white supremacist group like Rise Above Movement, see Daley, 378 F. Supp. 3d

539, or from someone citing to the Black Lives Matter movement, as in this case. R. 2,

Exh. B. The defendant’s argument to the contrary is frivolous.

       The defendant also alleges the Act impermissibly fails to require a nexus

between the defendant’s mental state and his criminal act. Def.Br. at 39-40. This

argument appears to be a rehash of his Commerce Clause argument addressed, supra.

He argues that a criminal act committed wholly within a State cannot be a federal

offense unless related to a power of Congress. Def.Br. at 39. This is correct as far as it

goes, but as shown above, Congress has the power to regulate facilities of interstate

commerce under the Commerce Clause. The defendant also argues the Act can make a

defendant “culpable of a federal crime for entirely local conduct with no connection to

interstate commerce.” Def.Br. at 40. This ignores the plain language of the statute, which

requires that the defendant travel in interstate commerce or use a facility of interstate

                                             29
                      2:20-cr-20047-MMM-EIL # 42          Page 30 of 32




commerce with intent to violate the statute. 18 U.S.C. § 2101. The defendant’s argument

is meritless.

       Finally, the defendant argues that the Anti-Riot Act proscribes threats that do not

rise to the level of “true threats.” Def.Br. at 13-14. “True threats” of violence are not

protected by the First Amendment. R.A.V., 505 U.S. at 388. The Act requires a threat of

violence with the ability of immediate execution of such threat, causing a clear and

present danger of damage or injury to person or property. As a result, the statute is

consistent with the definition of a “true threat,” applying to “statements where the

speaker means to communicate a serious expression of an intent to commit an act of

unlawful violence to a particular individual or group of individuals.” Virginia v. Black,

538 U.S. 343, 359 (2003). To the extent that the Act may punish a broader category of

threats, any such scenario is properly addressed through an as-applied challenge rather

than facial invalidation of the entire statute. Hicks, 539 U.S. at 124; Broadrick, 413 U.S. at

615–16.




                                              30
                   2:20-cr-20047-MMM-EIL # 42       Page 31 of 32




      WHEREFORE the United States of America respectfully requests that the Court

deny the defendant’s motion to dismiss the indictment.




                                       Respectfully submitted,

                                       JOHN C. MILHISER
                                       UNITED STATES ATTORNEY


                                       s/Eugene L. Miller
                                       Eugene L. Miller, Bar No. IL 6209521
                                       Assistant United States Attorney
                                       201 S. Vine St., Suite 226
                                       Urbana, IL 61802
                                       217/373-5875
                                       Fax: 217-373-5891
                                       eugene.miller@usdoj.gov




                                          31
                     2:20-cr-20047-MMM-EIL # 42         Page 32 of 32




                              CERTIFICATE OF SERVICE

       I hereby certify that on October 23, 2020, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to the following:

                            Elisabeth R. Pollock, Esq.
                                   Assistant Federal Public Defender
                            Thomas A. Drysdale, Esq.
                                   Research and Writing Specialist
                            300 West Main Street
                            Urbana, IL 61801




                                          s/Eugene L. Miller
                                          Eugene L. Miller, Bar No. IL 6209521
                                          Assistant United States Attorney
                                          201 S. Vine St., Suite 226
                                          Urbana, IL 61802
                                          217/373-5875
                                          Fax: 217-373-5891
                                          eugene.miller@usdoj.gov




                                             32
